Citation Nr: 0218216	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
right shoulder strain.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for a disability 
associated with exposure to asbestos.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable rating for 
residuals of left eye corneal scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to June 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The Board is undertaking additional development on the 
issues of entitlement to service connection for residuals 
of a right shoulder strain and low back disorder pursuant 
to 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
giving the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. There is no competent evidence of record of current 
bilateral shin splints or of a disability associated with 
inservice asbestos exposure.

3.  The veteran's tinnitus has been etiologically linked 
to his active duty service by competent medical opinion.

4.  The corrected visual acuity of the veteran's left eye 
is 20/25+2 in daylight and 20/25-3 in darkness; while 
corrected visual acuity of the right eye is 20/15; the 
visual fields are full and normal and there is no evidence 
of pain or episodic incapacity.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  A disability associated with asbestos exposure was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2002).

3.  Bilateral tinnitus was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R §§ 3.102, 
3.303 (2002).

4.  The criteria for an initial compensable evaluation for 
residuals of left eye corneal scar have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.75, 4.84a, 
Diagnostic Codes 6009- 6079 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claims.  The 
Statements of the Case, issued in March 2002, provided 
notice to the veteran of the evidence of record regarding 
his claims and why this evidence was insufficient to award 
the benefits sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice 
of what he could do to help his claims, and notice of how 
his claims were still deficient.  VA has also provided the 
veteran with current medical, audiological and 
ophthalmology examinations.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran's DD Form 214 shows that his primary specialty 
was as a rifleman for 3 years, 6 months and as a range 
coach for 2 years, 3 months.

His service medical records indicate that in January 1996 
he reported to sickcall with a 5 to 6 week history of 
bilateral shin splints.  The assessment was bilateral shin 
splints and the veteran was instructed to stretch before 
exercising.  An April 1998 treatment record shows he was 
treated for left eye irritation, initially diagnosed as a 
viral or allergic conjunctivitis and mild blepharitis.  In 
September 1996, the veteran injured his right leg, 
assessed as a strain.  An April 1998 optometry report 
shows the veteran had a left eye corneal scar that 
precluded correction to 20/20.  Later April 1998 treatment 
records show assessments of left eye paracentral bacterial 
corneal ulcer secondary to Pseudomonas aeruginosa/soft 
contact lens use.  In December 1998, the veteran 
complained of clogged ears.  The assessment was left ear 
otitis externa.  The veteran was treated for soft tissue 
injury to the right tibia in April 1999.  A May 1999 
preliminary asbestos medical questionnaire shows the 
veteran was exposed to asbestos on a daily basis from 
March to April 1999 while either installing or removing 
asbestos floor tile.  In his May 1999 medical history, the 
veteran indicated he wore contact lenses for 6 years for 
myopia and developed a left eye corneal ulcer.  He denied 
any shortness of breath or any other respiratory symptoms, 
as well as trick or locked knee problems.  The 
accompanying separation examination report shows no 
evidence of any abnormalities in the veteran's ears, lower 
extremities or lungs.  His corrected distant vision was 
20/20 in both eyes.

An August 2000 VA ophthalmology examination report notes 
the veteran's inservice history of a left eye corneal 
ulcer with later development of a corneal scar.  He 
complained of considerable glare at night and of sometimes 
"foggy" vision in his left eye.  He believed his left eye 
visual acuity was somewhat decreased in the dark.  Visual 
acuity in the right eye was 20/15 and 20/25 +2 in the left 
eye with contact lenses.  Pinhole improved vision to 20/20 
+3.  In darkness, without the pinhole, visual acuity was 
20/25 -3.  External examination revealed the pupils, 
extra-ocular muscles, muscle balance and gross peripheral 
visual fields to be full and normal bilaterally.  Slit 
lamp examination revealed an eccentric, hazy, stromal 
corneal scar.  The remainder of the slit lamp examination 
was within normal limits.  The diagnoses included left eye 
eccentric corneal scar involving the central area of the 
cornea.  The diagnoses also included diminution in left 
eye visual acuity, assessed as modest in daylight and more 
pronounced in dark situations.  

During his October 2000 VA examination, the veteran gave a 
history of a hairline fracture of his right leg in 
service.  He complained that his right leg continued to 
bother him.  He also complained of occasional, slight 
photophobia in his left eye when exposed to direct light 
and constant ringing in both ears.  Examination of the 
eyes revealed the pupils to be equal, round and reactive 
to light.  There were positive red reflexes and no 
evidence of photophobia.  The cornea appeared grossly 
smooth and clear.  Examination of the ears with a tuning 
fork was normal.  There was evidence of an anterior 
rupture of the tympanic membrane and dullness with some 
redness in the middle ear and wetness and a whitish wall 
of the external canal area.  Examination of his chest 
revealed equal expansion.  The diagnoses included otitis 
externa and media with partial rupture of both tympanic 
membranes and a grossly normal cornea with contact lenses 
on.  An October 2000 chest X-ray was negative for active 
pulmonary disease.

A November 2000 VA ENT examination report indicates that 
the veteran's claims file had been reviewed.  The veteran 
complained of a loud ringing in both ears since the last 6 
months of his service that had gradually worsened.  He 
denied any hearing loss or vertigo.  The examiner, based 
on the veteran's history and physical examination, noted 
that the veteran had significant noise exposure related to 
artillery fire and opined that it precipitated the onset 
of his tinnitus.  

Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had 
a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, 
it may still be service connected if the disorder is 
observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present disorder to 
that symptomatology.  Id.

The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral shin splints 
and for a disability associated with inservice exposure to 
asbestos.  Initially, there is no evidence in his service 
medical records of any complaints, findings, treatment or 
diagnosis associated with his exposure to asbestos.  
Moreover, the service medical records indicate that he was 
treated on one occasion for bilateral shin splints in 
January 1996 without any noted recurrence and that he was 
treated for a right tibial soft tissue injury in April 
1999, with no residuals noted a month later at the time of 
his separation examination.  With regard to his claim for 
residuals of asbestos exposure, the veteran has not 
alleged any current symptomatology and states only that he 
is concerned about future health problems.  There is no 
competent medical evidence of record that the veteran 
currently has any diagnosed bilateral shin splints or any 
disability associated with inservice exposure to asbestos.  
No active lung disease has been identified.  Service 
connection is not in order in the absence of any residuals 
or evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claims for service connection for bilateral shin splints 
and for a disability associated with asbestos exposure 
must be denied.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2002).

Should the veteran develop a diagnosed disability 
associated with asbestos exposure at a later date, he is 
advised to submit evidence of the diagnosed disability to 
reopen his claim.

Considering all the evidence of record, the Board finds 
that, resolving all reasonable doubt in the veteran's 
favor, the evidence supports entitlement to service 
connection for bilateral tinnitus.  The veteran has a 
current diagnosis of tinnitus.  He has reported inservice 
noise exposure and the record shows that his primary 
specialties were as a rifleman and range coach for several 
years.  The November 2000 VA examiner opined that the 
veteran's current tinnitus was related to his inservice 
noise exposure.  There is no evidence of record 
dissociating the veteran's tinnitus from his inservice 
noise exposure.  After resolving all reasonable doubt in 
favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


Initial Evaluation

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The veteran's left eye corneal scar is currently rated 10 
percent disabling under Diagnostic Code 6009.  Under 
Diagnostic Code 6009, an unhealed injury of the eye is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2002).

Initially, the Board notes that there is no medical 
evidence of any current loss of field of vision, impaired 
muscle function or of any active left eye pathology as a 
result of the corneal scar.  38 C.F.R. §§ 4.76, 4.76a, 
4.77, 4.84a, Diagnostic Codes 6090, 6092 (2002).

The severity of visual acuity loss is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a.  
Under these criteria, impairment of central visual acuity 
is evaluated from non-compensable to 100 percent based on 
the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The percentage evaluation 
will be found from Table V by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the 
other eye.  38 C.F.R. § 4.83a.

In the instant case, since the severity of the veteran's 
service-connected eye disability is based on impairment of 
central visual acuity, the findings that demonstrate the 
best corrected visual acuity are to be applied to Table V.  
The August 2000 VA ophthalmology examination report shows 
the best-corrected visual acuity is 20/15 in the right eye 
and 20/25 in the left eye.  When these findings are 
applied to Table V the outcome does not result in a 
compensable percentage of disability.  In order to warrant 
a compensable evaluation the visual acuity in one eye must 
be at least 20/40 and the visual acuity in the other eye 
must be at least 20/50.  Accordingly, the claim for an 
initial compensable evaluation for residuals of a left eye 
corneal scar must be denied.  

The Board notes that, although the veteran has appealed an 
initial decision for his residuals of a left eye corneal 
scar, the current disability rating is effective to the 
day after his discharge from service.  The evidence of 
record does not indicate that the current disability level 
is less severe than any other period during the veteran's 
appeal.  Therefore there is no basis for considering 
staged ratings in this case.  Fenderson v. West, 12 Vet. 
App 119 (1999).

The Board also finds that the veteran's left eye 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's left eye disability has not 
necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for disability associated with exposure 
to asbestos is denied.

Service connection for tinnitus is granted.

An initial compensable evaluation for residuals of left 
eye corneal scar is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

